Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
After details examination and further consideration the Species Election requirement has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Preschke (WO2010075938), which shows all of the claimed limitations.  Preschke shows: 
1. A household appliance 1, comprising: a chassis 8; and a decorative external panel 3 providing reinforcement to said appliance, the decorative external panel comprising a main body portion 3a and an interior body portion 7 integrally formed together from a common sheet of material, said interior body portion comprising a first integral structural reinforcement 7a,7b formed from bending said sheet of material in said interior body portion (fig. 2 – clearly shows a single sheet material with multiple bends).  
2. The household appliance of claim 1, said decorative external panel further comprising a first lateral edge defined and formed by a first lateral bend in said sheet of material such that said sheet is caused to fold over adjacent to itself, said main body portion and said interior body portion at least partially intersecting at said first lateral edge, said first integral structural reinforcement comprising a first pillar 3b formed integrally in and as part of said interior body portion and extending along said first lateral edge of said decorative external panel, the first pillar defining a first columnar volume (fig. 2 – clearly shows edges between surfaces 3a,7a,7b).  
3. The household appliance of claim 2, said decorative external panel further comprising an upper flange extending adjacent an upper peripheral edge thereof and being turned to engage the first pillar 3b (fig. 2).  
4. The household appliance of claim 3, said decorative external panel further comprising a second lateral edge defined and formed by a second lateral bend in said sheet of material such that said sheet is caused to fold over adjacent to itself, said main body portion and said interior body portion further intersecting at said second lateral edge, a second pillar formed integrally in and as part of said interior body portion and extending along said second lateral edge of said decorative external panel, the second pillar defining a second columnar volume, said upper flange further engaging said second pillar thereby partially defining a box frame from said first and second pillars and said upper flange (fig. 2).  
5. The household appliance of claim 3, said decorative external panel further 17comprising a lower flange extending adjacent a lower peripheral edge thereof and being turned to engage the first pillar (fig. 2-5,8-9).  
6. The household appliance of claim 4, said decorative external panel further comprising a lower flange extending adjacent a lower peripheral edge thereof, and being turned to engage each of the first pillar and the second pillar, such that the interior body portion provides a box frame of integral structural reinforcement adjacent to and integral with the main body portion (fig. 2-5,8-9).  
7. The household appliance of claim 1, comprising a plurality of said decorative external panels that together at least partially define a chassis of the appliance (fig. 2-5,8-9).  
8. The household appliance of claim 1, wherein the first integral structural reinforcement engages with an underlying chassis element absent any intermediate bracketry (fig. 2-5,8-9).  
9. The household appliance of claim 2, further including a crimp line extending transverse the first lateral edge along the interior body portion and spaced between the first pillar and the first lateral bend (fig. 2-5,8-9).  
10. The household appliance of claim 3, wherein the upper flange defines a second columnar volume (fig. 2-5,8-9).  
11. The household appliance of claim 3, wherein one of the upper flange or the first pillar overlays the other of the upper flange and the first pillar (fig. 2-5,8-9).  
12. The household appliance of claim 4, the second lateral edge being disposed at an opposite lateral side of the decorative external panel as the first lateral edge (fig. 2-5,8-9).  
13. The household appliance of claim 7, further including an oven cavity muffle supported by opposing ones of said decorative external panels that at least partially define said chassis (fig. 2-5,8-9).  
14. A decorative external panel at least partially defining a chassis of a household appliance, the decorative external panel comprising: a main body portion and an interior body portion integrally formed together from a common sheet of material, said interior body portion comprising a first integral structural reinforcement formed from bending said sheet of material in said interior body portion to provide reinforcement to said appliance (see previous claims).  
15. The decorative external panel of claim 14, further comprising a first lateral edge defined and formed by a first lateral bend in said sheet of material such that said sheet is caused to fold over adjacent to itself, said main body portion and said interior body portion at least partially intersecting at said first lateral edge, said first integral structural reinforcement comprising a first pillar formed integrally in and as part of said interior body portion and extending along said first lateral edge of said decorative external panel (see previous claims).  
16. The decorative external panel of claim 15, further comprising an upper flange extending adjacent an upper peripheral edge thereof and being turned to engage the first pillar (see previous claims).  
17. The decorative external panel of claim 16, wherein said first pillar and said upper flange each define a respective columnar volume (see previous claims).  
18. The decorative external panel of claim 16, further comprising a second lateral edge defined and formed by a second lateral bend in said sheet of material such that said sheet is caused to fold over adjacent to itself, said main body portion and said interior body portion further intersecting at said second lateral edge, a second pillar formed integrally in and as part of said interior body portion and extending along said second lateral edge of said decorative external panel, the second pillar defining a second columnar volume, and a lower flange extending adjacent a lower peripheral edge thereof and being turned to engage each of the first pillar and the second pillar, such that the interior body portion provides a box frame of integral structural reinforcement adjacent to and integral with the main body portion (see previous claims).  
19. The decorative external panel of claim 15, further including a crimp line extending transverse the first lateral edge along the interior body portion and spaced between the first pillar 19and the first lateral bend (see previous claims).  
20. A decorative external panel for a household appliance, the decorative external panel comprising: a main body portion and an interior body portion integrally formed together from a common sheet of material, said interior body portion comprising a plurality of integral structural reinforcements formed from bending said sheet of material in said interior body portion to provide reinforcement to said appliance, the plurality of integral structural reinforcements together forming a box frame of integral structural reinforcement adjacent to and integral with the main body portion, and the box frame defining a plurality of respective columnar volumes of the plurality of integral structural reinforcements (see previous claims).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

August 16, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762